IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


ESTATE OF MARTHA BAROTZ, by                       )
its Executor, Peter Barotz,                       )
                                                  )
           Plaintiff/Counterclaim-Defendant,      )
                                                  )
                           v.                     ) C.A. No. N20C-05-144 EMD CCLD
                                                  )
VIDA LONGEVITY FUND, L.P.,                        )
                                                  )
           Defendant/Counterclaim-Plaintiff.      )

                                       Submitted: October 17, 20221
                                        Decided: November 9, 2022

                    Upon Plaintiff Estate of Martha Barotz’ Motion for Summary Judgment,
                                                 GRANTED

              Upon Defendant Vida Longevity Fund, L.P.’s Motion for Summary Judgment,
                                             DENIED

Donald L. Gouge, Jr., Esq., Donald L. Gouge, Jr., LLC, Wilmington, Delaware, Joseph M.
Kelleher, Esq., Cozen O’Connor, Philadelphia, Pennsylvania, Counsel for Plaintiff Estate of
Martha Barotz

David P. Primack, Esq., McElroy, Deutsch, Mulvaney & Carpenter, LLP, Wilmington,
Delaware, Eric A. Biderman, Esq., James M. Westerlind, Esq., Julius A. Rousseau, Esq., Arent
Fox LLP, New York, New York, Counsel for Defendant Vida Longevity Fund, L.P.

Davis, J.

                                          I.     INTRODUCTION

           This civil action is assigned to the Complex Commercial Litigation Division of this

Court. The action concerns an $8 million life insurance policy (the “Policy”) issued by Pacific

Life Insurance Company insuring the life of Martha Barotz. When Martha Barotz passed away

in 2018, Defendant Vida Longevity Fund, L.P. (“VLF”) received the Policy’s death benefit. The



1
    D.I. No. 214.
Estate of Martha Barotz (the “Estate”) claims it is entitled to recover the death benefit from VLF

under 18 Del. C. § 2704 (“Section 2704”) because the Policy is void for lack of insurable

interest. VLF claims the Policy is supported by a valid insurable interest and, alternatively, that

VLF is entitled to the payout based on various defenses and counterclaims.

         Both parties moved for summary judgment on December 24, 2021. For the reasons

explained below, the Court GRANTS the Estate’s motion and DENIES VLF’s motion.

                                           II.      BACKGROUND

    A. PARTIES

         The Estate was established in New York after the death of Martha Barotz, a resident of

New York.2 The Executor of the Estate is Mrs. Barotz’s husband, Peter Barotz.3 Both the Estate

and Mr. Barotz are New York citizens.4 VLF is a Delaware limited partnership with its principal

place of business in Austin, Texas.5

    B. THE POLICY

         In 2006, the Barotz family became clients of Spalding Financial Group (“SFG”) through

Craig Stack, one of its insurance agents.6 The Court notes that the record contains no evidence

as to any discussions that may have occurred among the Barotz family and Mr. Stack regarding

the family’s insurance needs.

         Lindsay Spalding—another insurance agent at SFG—offered testimony concerning the

business practices that SFG employed at the time. Although Ms. Spalding never met any

member of the Barotz family,7 she eventually signed the application for the Policy as the



2
  Second Am. Compl. (“SAC”) ¶ 1 (D.I. 71).
3
  Id.
4
  Id.
5
  Id. ¶ 2.
6
  Estate’s Mot. for S.J., Ex. 10 at 13:22–14:17, 19:5–19:8.
7
  Id., Ex. 10 at 11:2–11:13.

                                                          2
“Soliciting Agent.”8 Ms. Spalding also testified as a witness in Sun Life Assurance Co. Canada

v. U.S. Bank National Association (“Sol”), which concerned a life insurance policy that Ms.

Spalding brokered while working for SFG in late 2005.9 The policy in Sol was financed through

nonrecourse premium financing issued under Coventry Capital’s premium finance program (the

“PFP Program”).10

        In the current case, Ms. Spalding testified that SFG maintained a “streamlined” process

under which SFG would contact various groups to secure financing for their clients’ insurance

needs.11 One such group was Coventry Capital.12 Although the record is silent as to any

discussions SFG may have had with the Barotz family, Ms. Spalding confirmed that SFG’s

internal records show that Coventry Capital provided financing for Mrs. Barotz’s Policy through

its PFP Program.13

        The record indicates that, in March 2006, Coventry Capital provided Mrs. Barotz with a

“Loan Proposal” containing the “indicative terms and conditions upon which we may be able to

arrange [nonrecourse] financing” for her Policy.14 Mrs. Barotz was 71 year old at the time.15

According to Coventry Capital’s summary, Pacific Life Insurance Company would issue a life

insurance policy for Mrs. Barotz with a premium of $257,678 and a death benefit of $8 million.16

LaSalle Bank N.A. (“LaSalle”) would then issue a nonrecourse loan of $257,678 to pay the

premium.17 The loan’s term was to be 26 months with an annual interest of 9.50%.18 The


8
  Id., Ex. 11 at 9.
9
  369 F. Supp. 3d 601, 604–605 (D. Del. 2019).
10
   Id. at 605.
11
   Id., Ex. 10 at 25:22–26:23.
12
   Id., Ex. 10 at 25:6–26:23.
13
   Id., Ex. 10 at 25:6–25:21.
14
   Estate’s Mot. for S.J., Ex. 14 at 1.
15
   Id., Ex. 14 at 2.
16
   Id., Ex. 14 at 3.
17
   Id., Ex. 14 at 4.
18
   Id., Ex. 14 at 4.

                                                 3
collateral for the loan would be a security interest in “(i) each of the Policies or in the beneficial

interest of a statutory trust holding the Policies and (ii) insurance coverage maintained by the

Lender.”19 The “Borrower” was not Mrs. Barotz herself, but rather the “Martha Barotz 2006

Family Trust, Premium Finance Sub-Trust.”20

          Coventry Capital instructed Mrs. Barotz to sign and submit several “Trust Agreements”

to effectuate the transaction.21 One Trust Agreement directed the creation of the “Martha Barotz

2006 Family Trust” (the “Trust”), a Delaware statutory trust, so that the Trust could apply for

and own the Policy.22 The Trust Agreement selected Wilmington Trust Company as trustee, and

designated that (i) Delaware law would govern the Trust and (ii) Delaware would act as the

Trust’s situs.23 Furthermore, the Trust Agreement provided that the Trust would be nominally

funded with “the sum of $1.”24 Ms. Spalding testified that Coventry Capital was the party that

would draft such Trust Agreements and their terms.25

          Additionally, Coventry Capital provided a “Supplement to Trust Agreement” directing

the creation of the Martha Barotz 2006 Family Trust, Premium Finance Sub-Trust (the “Sub-

Trust”).26 The Supplement said that the Policy would pass directly to the Sub-Trust, which

would take out a loan to pay the premiums and pledge the “Policy, and all proceeds thereof” as

the sole collateral for the nonrecourse loan.27 Wilmington Trust Company, as trustee, took all

direction from Coventry Capital/LaSalle.28 In addition, Wilmington Trust Company held the



19
   Id., Ex. 14 at 4.
20
   Id., Ex. 14 at 2.
21
   See id., Ex. 14 at 2, 6.
22
   Id., Ex. 15 ¶ 3.
23
   Id., Ex. 15 ¶¶ 10, 15
24
   Id., Ex. 15 ¶ 2.
25
   See id., Ex. 10 at 119:24–121:18.
26
   Id., Ex. 15 at 8–18.
27
   Id., Ex. 15 at 8.
28
   Id., Ex. 15 at Art. II, § 3; id., Ex. 15 at Art. III, § 2.

                                                                4
Policy solely for the benefit of Coventry/LaSalle.29 During the term of the Loan, the Trust was

prohibited from holding any property other than the “Initial Trust Estate” of $1, the Sub-Trust

was prohibited from holding any property other than the “Sub-Trust Estate” (i.e., the Policy), and

Mrs. Barotz was prohibited from indicating to anyone that the Policy was her own asset or

attempting to instruct Pacific Life Insurance Company to change the owner or beneficiary of the

Trust.30

          Coventry Capital also utilized a “Note and Security Agreement” between the Sub-Trust

and LaSalle. The Note established a nonrecourse loan for 26 months to finance the premiums

with total payments amounting to $327,557.31.31

          Coventry Capital required the execution of two power of attorney forms. The power of

attorney appointed Coventry Capital as Mrs. Barotz’s attorney-in-fact “with full powers of

substitution to act in [her] name,” for purposes including “originating and/or servicing any life

insurance policies insuring [her] life” with the “power to complete and execute any applications

or other documents in connection with the maintenance, or liquidation of the Policies.”32 The

second power of attorney appointed Coventry Capital as attorney-in-fact for Mrs. Barotz’s

husband in his capacity as the named co-trustee of the Trust and Sub-Trust respectively, with

“full powers of substitution to act in [his] name, place and stead for the purpose of it originating,

maintaining, servicing, and/or liquidating . . . any life insurance policies . . . which are owned by

the Trust.”33




29
   Id.
30
   Id., Ex. 15 at Art. II, §§ 6, 7(b).
31
   Id., Ex. 16 at 2, 3, 9.
32
   Id., Ex. 17 at 1.
33
   Id., Ex. 18 at 1.

                                                  5
        Finally, Coventry Capital provided a Disclosure stating, in relevant part, that the Trust

Agreement creating the Trust (and the Supplement creating the Sub-Trust)

        are not intended to satisfy Settlor [Mrs. Barotz’s] estate planning needs and have
        not been designed as an estate planning tool. Settlor hereby confirms that the
        Program Administrator has recommended to Settlor that Settlor consult with
        Settlor’s own legal, tax, accounting and financial advisors regarding individual
        estate planning needs.34

        On March 30, 2006, Wilmington Trust Company applied for the Policy as proposed

owner and beneficiary in its capacity as trustee of the Trust.35 As noted previously, Ms. Spalding

signed the application as the Soliciting Producer.36 The Policy was issued on April 20, 200637

and delivered to Wilmington Trust Company as owner in Delaware.38 On April 26, 2006,

Coventry Capital paid the premium of $257,678 to put the Policy into effect.39

        The material facts relating to Mrs. Barotz’s Policy are substantially identical to the policy

at issue in Sun Life Assurance Company Canada v. U.S. Bank National Association (“Sol”). In

Sol, Coventry Capital provided the insured, Harriet Sol, with the same set of documents as

Coventry Capital provided to Mrs. Barotz.40 By agreeing with Coventry Capital’s proposals, the

insured in Sol created a series of trusts that would obtain a life insurance policy through a

nonrecourse premium loan from LaSalle.41 The policy purchased by the loan served as the sole

collateral, capping the maximum amount of the borrower’s loss at the value of the policy.42 If

the sub-trust failed to pay back or refinance the loan in 26 months, the policy would be seized by




34
   Id., Ex. 19 at 1–2 (emphasis added).
35
   Id., Ex. 11 at 1, 6, 9.
36
   Id., Ex. 11 at 9.
37
   Id., Ex. 20.
38
   Id., Ex. 21.
39
   Id., Ex. 22.
40
   See Sun Life Assurance Co. Canada v. U.S. Bank Nat. Assn., Sol, 369 F. Supp. 3d 601, 605–606 (D. Del. 2019).
41
   Id.
42
   Id.

                                                        6
LaSalle and/or Coventry Capital.43 And once the financing was secured, an SFG employee

submitted a formal application to Sun Life for the policy.44 In short, Mrs. Barotz’s Policy was

the product of the same premium financing program involving the same entities as the policy in

Sol.

     C. THE POLICY CHANGES HANDS AND MRS. BAROTZ PASSES AWAY

         Coventry Capital ordered a life expectancy report for Mrs. Barotz in April 2008.45 In

July 2018, the Trust was sold to “2008 Barotz Insurance Trust” in July 2008,46 the registered

holder of which was Midas Life Settlements LLC (“Midas”).47 Midas paid $390,400 for the

Policy, which was $62,842.69 greater than the loan balance.48 Midas paid off the Coventry

Capital loan and remitted the excess $62,842.69 to Mrs. Barotz.49

         In its opening brief, the Estate claims the Policy was then sold to Financial Credit

Investment II Limited (“FCI”), an Apollo entity.50 Although the record contains no documents

showing a transaction between Midas and FCI, FCI subsequently sold a portfolio containing the

Policy to VLF in December 2018.51 VLF paid a total of $155,714,020.81 for the portfolio that

contained the Policy.

         Mrs. Barotz passed away less than a month after VLF obtained the Policy.52 VLF

received the Policy’s death benefit of $8,005,698.63.53

     D. LITIGATION


43
   Id.
44
   Id.
45
   Estate’s Mot. for S.J., Ex. 23.
46
   Id., Ex. 24 at 1.
47
   Id., Ex. 25 at B-1.
48
   Id., Ex. 24 at 1
49
   Id., Ex. 24 at 17–20.
50
   Id. at 10–11.
51
   Id., Ex. 26.
52
   Id., Ex. 29.
53
   Id., Ex. 30 at 2.

                                                  7
        The Estate commenced this action in May 2020. The Estate’s Second Amended

Complaint brings two claims against VLF: (1) a claim for “Recovery of Insurance Proceeds Due

to Lack of Insurable Interest,” brought under Section 2704, and (2) a claim in the alternative for

unjust enrichment.54 VLF’s answer asserted fourteen affirmative defenses and four

counterclaims: (1) declaratory judgment, (2) breach of contract, (3) promissory estoppel, and (4)

indemnification/specific performance.55

        Both parties filed motions for summary judgment on December 24, 2021.56 The Court

heard argument on April 8, 2022.57 The Supreme Court of Delaware issued a decision in the

case of Wells Fargo Bank, N.A. v. Estate of Phyllis M. Malkin on May 26, 2022.58 This Court

permitted the parties to file supplemental briefing addressing the effect of the Malkin decision on

the cross-motions.59 The parties filed their supplemental briefs on July 11, 2022.60

Subsequently, without prompting from the Court, the parties have submitted notices of

supplemental authorities and how these authorities might impact the decision in this case.61 The

last filing was submitted on October 17, 2022.62

                                   III.    STANDARD OF REVIEW

        The standard of review on a motion for summary judgment is well-settled. The Court’s

principal function when considering a motion for summary judgment is to examine the record to




54
   SAC ¶¶ 35–46.
55
   Answer to SAC at 11–20, 35–41 (D.I. 73).
56
   VLF’s Mot. for S.J. (D.I. 124); Estate’s Mot. for S.J. (D.I. 138).
57
   D.I. No. 204.
58
   Wells Fargo Bank, N.A. v. Est. of Malkin, 2022 WL 1671966 (Del. May 26, 2022).
59
   See Estate’s Supp. Br. (D.I. 209); VLF’s Supp. Br. (D.I. 210).
60
   D.I. Nos. 209 and 210.
61
   D.I. Nos. 213 and 214. The new authority is Estate of Beverly M. Berland v. Lavastone Capital LLC, 2022 WL
15023450 (D. Del. Sept. 28, 2022).
62
   D.I. No. 214.

                                                       8
determine whether genuine issues of material fact exist, “but not to decide such issues.”63

Summary judgment will be granted if, after viewing the record in a light most favorable to a

nonmoving party, no genuine issues of material fact exist and the moving party is entitled to

judgment as a matter of law.64 If, however, the record reveals that material facts are in dispute,

or if the factual record has not been developed thoroughly enough to allow the Court to apply the

law to the factual record, then summary judgment will not be granted.65 The moving party bears

the initial burden of demonstrating that the undisputed facts support his claims or defenses.66 If

the motion is properly supported, then the burden shifts to the non-moving party to demonstrate

that there are material issues of fact for the resolution by the ultimate fact-finder.67

         “These well-established standards and rules equally apply [to the extent] the parties have

filed cross-motions for summary judgment.”68 Where cross-motions for summary judgment are

filed and neither party argues the existence of a genuine issue of material fact, “the Court shall

deem the motions to be the equivalent of a stipulation for decision on the merits based on the

record submitted with the motions.”69 But where cross-motions for summary judgment are filed

and an issue of material fact exists, summary judgment is not appropriate.70 To determine



63
   Merrill v. Crothall-American Inc., 606 A.2d 96, 99-100 (Del. 1992) (internal citations omitted); Oliver B. Cannon
& Sons, Inc. v. Dorr-Oliver, Inc., 312 A.2d 322, 325 (Del. Super. 1973).
64
   Id.
65
   See Ebersole v. Lownegrub, 180 A.2d 467, 470 (Del. 1962); see also Cook v. City of Harrington, 1990 WL 35244,
at *3 (Del. Super. Feb. 22, 1990) (citing Ebersole, 180 A.2d at 467) (“Summary judgment will not be granted under
any circumstances when the record indicates . . . that it is desirable to inquire more thoroughly into the facts in order
to clarify the application of law to the circumstances.”).
66
   See Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1970) (citing Ebersole, 180 A.2d at 470).
67
   See Brzoska v. Olsen, 668 A.2d 1355, 1364 (Del. 1995).
68
   IDT Corp., 2019 WL 413692, at *5 (citations omitted); see Capano v. Lockwood, 2013 WL 2724634, at *2 (Del.
Super. May 31, 2013) (citing Total Care Physicians, P.A. v. O’Hara, 798 A.2d 1043, 1050 (Del. Super. 2001)).
69
   Del. Super. Civ. R. 56(h).
70
   Motors Liquidation Co. DIP Lenders Tr. v. Allianz Ins. Co., 2017 WL 2495417, at *5 (Del. Super. June 19, 2017),
aff’d sub nom., Motors Liquidation Co. DIP Lenders Tr. v. Allstate Ins. Co., 191 A.3d 1109 (Del. 2018); Comet Sys.,
Inc. S’holders’ Agent v. MIVA, Inc., 980 A.2d 1024, 1029 (Del. Ch. 2008); see also Anolick v. Holy Trinity Greek
Orthodox Church, Inc., 787 A.2d 732, 738 (Del. Ch. 2001) (“[T]he presence of cross-motions ‘does not act per se as
a concession that there is an absence of factual issues.’”) (quoting United Vanguard Fund, Inc. v. TakeCare, Inc.,
693 A.2d 1076, 1079 (Del. 1997)).

                                                           9
whether there is a genuine issue of material fact, the Court evaluates each motion

independently.71 The Court will deny summary judgment if the Court determines that it is

prudent to make a more thorough inquiry into the facts.72




71
   Motors Liquidation, 2017 WL 2495417, at *5; see Fasciana v. Elec. Data Sys. Corp., 829 A.2d 160, 167 (Del. Ch.
2003).
72
   Ebersole, 180 A.2d at 470–72.

                                                       10
                                 IV.    PARTIES’ CONTENTIONS

           A. THE ESTATE

           The Estate contends the Policy is void under Section 2704 for two reasons: (1) the Policy

lacked insurable interest because Mrs. Barotz did not actually pay its premiums and (2) even if

Mrs. Barotz could be deemed to have paid the premiums, the Policy was not taken out in good

faith for a lawful insurance purpose but rather as a cover for a wager. The Estate also argues that

VLF’s affirmative defenses and counterclaims fail as a matter of law because they are

inconsistent with Delaware’s strong public policy against STOLIs and the statutory language of

Section 2704. Throughout its opening brief, the Estate claims this case is functionally identical

to other cases in which life insurance policies were held void for lack of insurable interest.

           B. VLF

           VLF’s counterarguments to the Estate’s motion double as affirmative arguments for its

own motion. VLF’s arguments fall into two general categories. First, VLF contends the Policy

was supported by valid insurable interest because the nonrecourse funding satisfied the

conditions described in PHL Variable Insurance Co. v. Price Dawe 2006 Insurance Trust73 and

Lavastone Cap. LLC v. Est. of Berland.74 Second (and alternatively), VLF claims that Mrs.

Barotz or her Estate have waived, released, or otherwise forfeited any claims against VLF.

           C. SUPPLEMENTAL CONTENTIONS

           Through supplemental briefing, the Estate argues that Malkin simply confirms that VLF’s

counterclaims and affirmative defenses fail as a matter of law. Conversely, VLF claims that

Malkin permits a downstream purchaser like VLF to assert common-law defenses and




73
     28 A.3d 1059 (Del. 2011).
74
     266 A.3d 964 (Del. 2021).

                                                  11
counterclaims in actions brought under Section §2704(b), and that its defenses and counterclaims

prevail under the facts of this dispute.

                                               V.   DISCUSSION

         The Court holds that: (1) the Policy lacks an insurable interest and thus is void under

Section 2704; (2) VLF’s affirmative defenses and counterclaims fail as a matter of law; and (3)

the Estate is entitled to the proceeds of the Policy under Section 2704(b). Thus, the Estate’s

motion is GRANTED and VLF’s motion is DENIED.

     A. APPLICABLE LAW

         “For hundreds of years, the law has prohibited wagering on human life through the use of

life insurance that was not linked to a demonstrated economic risk.”75 Delaware codified the

requirement that a person procuring a life insurance policy must have an “insurable interest” in

the life of the insured in Section 2704. Section 2704(a) provides:

         Any individual of competent legal capacity may procure or effect an insurance
         contract upon his or her own life or body for the benefit of any person, but no person
         shall procure or cause to be procured any insurance contract upon the life or body
         of another individual unless the benefits under such contract are payable to the
         individual insured or his or her personal representatives or to a person having, at
         the time when such contract was made, an insurable interest in the individual
         insured.

The categories of persons that have an insurable interest in an individual’s life include the

individual insured and others, such as close family members or business associates and the

“trustee of a trust created and initially funded by” the insured.76

         In Price Dawe, the Supreme Court answered three certified questions regarding the

application of Section 2704 to STOLI schemes.77 First, the Supreme Court held that “a life



75
   Berland, 266 A.3d at 967–68.
76
   Id. at 968 (citing 18 Del. C. § 2704(c)).
77
   Price Dawe, 28 A.3d at 1065-76.

                                                     12
insurance policy lacking an insurable interest is void as against public policy and thus never

comes into force.”78 Therefore, an insurer could challenge the validity of a life insurance policy

based on a lack of insurable interest after the expiration of the contractual two-year contestability

period required by 18 Del. C. § 2908. Second, the Supreme Court held that Sections 2704(a) and

(c)(5) do not prohibit an insured from procuring a policy on his or her own life and immediately

transferring the policy, or a beneficial interest in a trust that owns and is the beneficiary of the

policy, to a person without an insurable interest in the insured’s life.79 This can be done so long

as (i) the insured procured or effected the policy and (ii) the transaction is not a mere cover for a

wager.80 Third, the Supreme Court held that a trust established by an individual insured has an

insurable interest in the life of that insured when, at the time of the application for the life

insurance, the individual intends that the beneficial interest in the trust would be transferred to a

third-party investor with no insurable interest in the individual’s life following the issuance of

the policy, but only if the individual insured created and funded the trust.81

        In 2021, the Supreme Court answered three more certified questions in its decision in

Berland. Relevant here is the Supreme Court’s analysis of the second question:

        Does 18 Del. C. § 2704(a) and (c)(5) forbid an insured or his or her trust to procure
        or effect a policy on his or her own life using a non-recourse loan and, after the
        contestability period has passed, transfer the policy, or a beneficial interest in a trust
        that owns the policy, to a person without an insurable interest in the insured's life,
        if the insured did not ever intend to provide insurance protection beyond the
        contestability period?82

The Supreme Court explained that the analysis in Price Dawe emphasizes two considerations

when evaluating whether a policy lacks an insurable interest: (1) whether the insured or the


78
   Id. at 1065.
79
   Id. at 1068.
80
   Id.
81
   Id. at 1076.
82
   Berland, 266 A.3d at 971.

                                                   13
trustee of the insured’s trust obtained the policy in good faith for a lawful insurance purpose, and

not as a cover for a wagering contract; and (2) the source of the funding for the premiums.83 The

Supreme Court found that the certified question effectively asked how these considerations apply

where (1) the source of the funding is a nonrecourse loan and not from any assets of the insured

and (2) the insured’s intent was to transfer ownership after the end of the contestability period,

rather than “immediately” as in Price Dawe.84 The Court explained that “Price Dawe directs

courts to determine who procured a policy by examining ‘who pays the premiums.’”85

Regarding the use of premium financing, the Supreme Court held:

         If used to facilitate procurement of a policy for a legitimate insurance purpose, such
         as estate planning, then premium financing is a recognized and permissible
         tool. But the use of such financing might also be evidence of an impermissible
         STOLI scheme, especially where the use of a nonrecourse loan means that a third
         party, and not the insured, bears the entire financial liability for obtaining the
         policy. The use of a nonrecourse loan to fund the premium therefore is not
         dispositive, but should be viewed in the context of the entire transaction and in
         conjunction with consideration of whether the insured intended, when obtaining the
         policy, “to purchase the policy for lawful insurance purposes, and not as a cover for
         a [wagering] contract.” If the use of nonrecourse funding allows the insured—
         individually or as settlor or grantor of a trust—to obtain the policy “without actually
         paying the premiums,” then the requirements of §§ 2704(a) and (c)(5) are not met.
                                             *        *      *
         For these reasons, our answer to the second certified question is No, so long as the
         use of nonrecourse funding did not allow the insured or his or her trust to obtain the
         policy “without actually paying the premiums” and the insured or his or her trust
         procured or effected the policy in good faith, for a lawful insurance purpose, and
         not as a cover for a wagering contract.86

         In 2022, the Supreme Court answered another set of certified questions through its

Malkin decision. The first question was whether a third-party purchaser of an insurance contract

that is void under Section 2704(a) and Price Dawe could assert either a bona fide purchaser



83
   Id.
84
   Id. at 971–72.
85
   Id.
86
   Id. at 972–73.

                                                   14
defense or a securities defense under the Delaware UCC.87 The Supreme Court held that those

defenses are not available because the defendant in action brought under Section 2704(b) do face

an “adverse claim” as the Delaware UCC defines that term.88 However, the Court explained that

Section 2704(b) “is not inconsistent with all common-law defenses or counterclaims that a

downstream purchaser of a policy might assert against an estate” and that courts must look to the

“elements” of those defenses and counterclaims—“and, where appropriate, the public policy

underlying the ban on human-life wagering”—to decide their viability in an action brought under

Section 2704(b).89 The second question in Malkin was whether a defendant in a Section 2704(b)

action can recover any premiums it paid to maintain the policy. The Court held that such a

defendant may recover the premiums it paid on the void contract if it can “establish the elements

of a viable legal theory, such as unjust enrichment.”90

     B. THE POLICY IS VOID FOR LACK OF INSURABLE INTEREST

         1. Mrs. Barotz did not actually pay the Policy’s premiums.

         Under Berland, the Policy is void for lack of insurable interest if the use of nonrecourse

funding allowed Mrs. Barotz to obtain the Policy without paying the premiums. The Court finds

that there is no genuine factual dispute that Mrs. Barotz paid the premiums.

         The insurance agent from SFG who signed the application for the Policy, Ms. Spalding,

was asked at her deposition to explain the “big picture” of the financing provided under the

Coventry PFP Program.91 Ms. Spalding explained:

         A: Coventry would agree to finance the policy for, like in this case 26 months. So
         they would pay the premiums for two years and that would give the client insurance,
         basically free insurance for two years. And it is kind of like a free look for the two

87
   Malkin, 2022 WL 1671966, at *1.
88
   Id. at *10.
89
   Id. at *6.
90
   Id. at *14.
91
   Plaintiff’s Mot. for S.J., Ex. 10 at 89:16–89:19.

                                                       15
         years, and they have that time to determine if they wanted to keep it. God forbid if
         they had a health change they would keep it or if not, they would sell it in the life
         settlement market.

         Q: Did the insureds have any obligation to repay the loan?

         A: No.

         Q: So what happened if they didn’t repay the loan?

         A: They, Coventry, would take the policy as the collateral and that was it.92

Ms. Spalding also testified that the arrangement allowed clients, like Mrs. Barotz, to obtain their

policies “risk free.”93 The undisputed facts confirm Ms. Spalding’s characterization of the

Policy. The record demonstrates that Mrs. Barotz and her family were not parties to the

nonrecourse loan. The record also shows that neither Mrs. Barotz nor her family members paid

the premiums using their own funds. The most Mrs. Barotz ever stood to lose under the

nonrecourse loan was the Policy itself, which would never have existed but for the loan that

funded it. The Court finds that there is no factual dispute that Mrs. Barotz paid the premiums

either individually or through a trust.

         The Court finds additional support for this conclusion in the District of Delaware’s Sol

decision. As discussed above, the policy in Sol was the product of the same Coventry Capital

PFP Program as Mrs. Barotz’s Policy. On summary judgment, the Sol Court found that “a

reasonable juror, taking the evidence in the light most favorable to [the defendant], could find

only that Ms. Sol [the insured] did not procure the Policy” because “[Ms.] Sol did not pay the

premiums herself, with funds she had prior to the series of transactions relating to issuance of the




92
  See id., Ex. 10 at 89:20–90:11 (emphasis added).
93
  See id., Ex. 10 at 128:9–129:6; see also id., Ex. 10 at 25:17–25:21 (“Q: Do you recall that these premium finance
programs . . . would be called nonrecourse and that the insured who borrowed the money would have no personal
obligation to repay the loans? A: Yes.”); see id., Ex. 10 at 45:15–46:3 (re-iterating that the Policy was effectively a
“two-year free look”).

                                                          16
Policy.”94 The Sol Court rejected the defendant’s argument that Ms. Sol “procured the Policy by

obtaining a loan from Coventry Capital/LaSalle that she had a contractual obligation to repay and

which, ultimately, she did repay” because Ms. Sol did not have a “genuine obligation” to repay

loan.95 One reason for this conclusion was that “it was not actually [Ms.] Sol, but instead the

Sub-Trust, which was the borrower on the loan (as well as being the holder of the Policy)”—

thus, the Sub-Trust owed the obligation to repay the loan, not Sol.96 Even if Ms. Sol was

considered the borrower, “the non-recourse nature of the loan meant that neither she nor the Sub-

Trust had an ‘obligation to repay’ sufficient to support a conclusion that [she] actually ‘procured’

the Policy.”97 Accordingly, the Sol Court concluded that the Policy lacked an insurable interest

at its inception, making it void ab initio under Delaware law.98 The same rationale and

conclusion prevail in this litigation because Mrs. Barotz’s Policy was the product of the same

scheme as the policy in Sol.

         During argument, VLF urged the Court to disregard Sol because it was decided before the

Supreme Court issued its decision in Berland and Berland did not expressly endorse its

reasoning. This argument fails for at least two reasons. First, Berland made clear that a life

insurance policy lacks an insurable interest if the use of nonrecourse financing allows the insured

to obtain the policy “without actually paying the premiums.”99 Appropriately, Sol rested on the

court’s conclusion that the use of nonrecourse financing allowed the insured to obtain her policy

without “pay[ing] the premiums herself.”100 Sol is therefore entirely consistent with Berland

despite pre-dating it. Second, the Court would reach the same conclusion concerning Mrs.


94
   Sol, 369 F. Supp. 3d at 610 (emphasis in original).
95
   Id.
96
   Id.
97
   Id. at 611.
98
   Id. at 617.
99
   Berland, 266 A.3d at 973.
100
    Sol, 369 F. Supp. 3d at 610.

                                                         17
Barotz’s Policy even if it were to disregard Sol as persuasive precedent. Again, Coventry

Captial’s PFP Program was designed to provide the insured “free insurance for two years” and

imposed no “obligation [on the insured] to repay the loan.”101 Therefore, there is no genuine

dispute that Mrs. Barotz did not pay the premiums.

          2. VLF fails to raise a factual dispute precluding summary judgment for the Estate.

          VLF argues that there are factual disputes concerning the Estate’s claims that: (1) the

loan was “part of a program by Coventry to manufacture policies” for the life settlement market;

(2) Mrs. Barotz was “induced” to participate in the PFP Program; and (3) that Coventry Captial

dictated every part of the transaction.102 The Court finds that these purported factual disputes are

irrelevant to the operative question of whether Mrs. Barotz actually paid the premiums under her

Policy.

          More pertinently, VLF attempts to raise a factual dispute by invoking the representations

and warranties Mrs. Barotz made in connection with the sale of Policy.103 Among other things,

Mrs. Barotz warranted that she “had not engaged in any conduct that would preclude buyer’s

recovery of benefits under the Policy” and agreed to indemnify the buyer and its successors for

“any lack by the Trust of an insurable interest in the life of the Insured at the time of the issuance

of the Policy.”104 VLF contends it is entitled to summary judgment in its favor based on these

representations and warranties or, “at the very least, they create an issue of fact with respect to

the factual allegations that the Estate relies upon for its motion.”105 The Court disagrees and will




101
    Estate’s Mot. for S.J., Ex. 10 at 89:20–90:11.
102
    See VLF’s Answering Br. at 4–16.
103
    See id. at 15–16.
104
    Id. (citing VLF’s Answering Br., Ex. 25 at §§ 1.10, 2.4).
105
    Id. at 16.

                                                          18
address VLF’s argument in more detail below. Thus, there are no factual disputes precluding

summary judgment in the Estate’s favor.

         3. VLF’s arguments under Berland fail.

         VLF argues that the Estate has failed to establish that the Policy is an illegal human life

wager under Delaware law. In relevant part, VLF claims that Mrs. Barotz should be deemed to

have paid the Policy’s premiums because the Trust, “at [Mrs. Barotz’s] direction, borrowed the

money to pay premium on the Policy using a PFP Loan that [Mrs. Barotz] herself applied for.

When that loan came due, [she] decided that she wanted to sell the Policy for money and directed

her Trust to sell the Policy and repay the loan in full.”106 According to VLF, it is therefore

“indisputable that the insured’s trust actually paid the premiums as required under Berland,

which recognizes that an insured may use a nonrecourse loan to pay policy premiums so long as

the insured or trust actually pays the policy premiums.”107 VLF adds that “nonrecourse loans

and obligations are both lawful and commonly used, and the fact that LaSalle had no recourse

against [Mrs. Barotz] personally and was limited to recovering the Policy in the event of default

does not negate the Trust’s obligation to repay the loan.”108

         VLF is correct that “nonrecourse loans and obligations are both lawful and commonly

used”—Berland acknowledged that. But Berland makes clear that the analysis does not end

there:

         Price Dawe directs courts to determine who procured a policy by examining “who
         pays the premiums.” The estate argues that the premium-financing structure here—
         through which the premium payments were funded by a nonrecourse loan to the
         subtrust, and Berland did not use any of her own assets—reflects that third parties
         procured the policy. Lavastone argues that Delaware law permits the use of
         premium financing to obtain a life-insurance policy, and that the “only relevant
         question, then, is whether the loan transaction constitutes an unlawful wager under

106
    VLF’s Answering Br. at 18.
107
    Id. at 18–19
108
    Id. at 20.

                                                  19
         the Price Dawe factors.” If used to facilitate procurement of a policy for a
         legitimate insurance purpose, such as estate planning, then premium financing is a
         recognized and permissible tool. But the use of such financing might also be
         evidence of an impermissible STOLI scheme, especially where the use of a
         nonrecourse loan means that a third party, and not the insured, bears the entire
         financial liability for obtaining the policy.109

Thus, the Court does not agree that Berland categorically permits the use of nonrecourse loans.

Moreover, VLF cannot reasonably argue that the nonrecourse loan here was “used to facilitate

procurement of a policy for a legitimate insurance purpose, such as estate planning.”110 Mrs.

Barotz was explicitly warned from the outset that “the Trust Agreement and the Supplement to

Trust Agreement are not intended to satisfy [her] estate planning needs and have not been

designed as an estate planning tool.”111

         Finally, it bears repeating that nonrecourse premium financing “might also be evidence of

an impermissible STOLI scheme, especially where the use of a nonrecourse loans means that a

third party, and not the insured, bears the entire financial liability for obtaining the policy.”112

The undisputed facts establish that was just the situation here. Mrs. Barotz never paid any

premiums using her own funds, and the most she ever stood to lose was the Policy itself. Mrs.

Barotz bore no financial liability whatsoever—like the insured in Sol, Mrs. Barotz “did not have

a genuine obligation to repay the full amount of the Coventry/LaSalle loan.”113

         Price Dawe established that “an insured cannot ‘procure or effect’ a policy without

actually paying the premiums.”114 There can be no genuine dispute that Mrs. Barotz did not

actually pay the premiums under her Policy, which was designed and marketed to function as




109
    Berland, 266 A.3d at 972 (internal citations omitted) (emphasis added).
110
    Id.
111
    Plaintiff’s Mot. for S.J., Ex. 19 at 1–2.
112
    Berland, 266 A.3d at 972.
113
    Sol, 269 F. Supp. at 610 (emphasis added).
114
    Price Dawe, 28 A.3d at 1076.

                                                         20
“free insurance for two years.”115 The Policy therefore lacks an insurable interest as required

under Section 2704, making it void ab initio.

      C. VLF’S AFFIRMATIVE DEFENSES FAIL AS A MATTER OF LAW

         VLF’s answer raised fourteen affirmative defenses.116 In its opening brief, the Estate

argues none of the defenses preclude summary judgment in the Estate’s favor because none are

viable under Delaware law. Conversely, VLF contends it is entitled to summary judgment on its

affirmative defenses asserting: (1) waiver; (2) release; and (3) that the Estate’s claims are barred

under the Delaware Uniform Commercial Code. The Court agrees with the Estate and holds that

VLF’s affirmative defenses fail.

         1. Waiver and release

         First, VLF’s waiver defense asserts that the Estate “has no rights to the Policy under 18

Del. C. § 2704 because Martha Barotz, Nathan Barotz, Peter Barotz, and the Trust waived them

in connection with the knowing and intentional relinquishment of the Policy.”117 Separately,

VLF asserts that the Estate’s cause of action is “also barred under the doctrine of release.”118

Both defenses rest on one paragraph from the Acknowledgement and Consent that Mrs. Barotz

signed in connection with her sale of the Policy:

         The Insured, for itself and on behalf of its respective successors, assigns, hereby
         remises, releases and forever discharges each of the Buyer and its present and
         former officers, directors, stockholders, employees, agents, attorneys, successors,
         affiliates and assigns from any and all claims, rights, actions, causes of action, suits,
         liabilities, defenses, damages and costs that challenge or invalidate Buyer’s right
         to, or the proceeds of the Policy, that may exist now or in the future, that relate to
         alleged wrongdoing of third parties, including those parties involved in the
         origination of the Policy or any financing to pay premiums thereon.119


115
    See Plaintiff’s Mot. for S.J., Ex. 10 at 89:20–90:11.
116
    See Answer to SAC at 12–20.
117
    Id. at 13.
118
    Id. at 14.
119
    See Answer to SAC, Ex. A at 5.

                                                            21
        VLF’s reliance on the release form is misplaced. Price Dawe made clear that a life

insurance policy lacking an insurable interest is void ab initio because it violates Delaware’s

“clear public policy against wagering.”120 Because the insurable interest requirement “serves the

substantive goal of preventing speculation on human life,” Section 2704(a) requires “more than

just technical compliance at the time of issuance. Indeed, the STOLI schemes are created to

feign technical compliance with insurable interest statutes.”121

        Similarly, Berland rejected arguments that the estate’s claim was barred under the

doctrines of in pari delecto and unclean hand because “the General Assembly has prescribed that

the estate should receive the proceeds of the policy [created through a STOLI scheme] as a

matter of public policy.”122 In light of Price Dawe and Berland, VLF should not be allowed to

circumvent Delaware’s strong public policy against STOLIs simply because Mrs. Barotz agreed

to sign a boilerplate release form. To hold otherwise would legitimize the attempts of STOLI

promoters to “feign technical compliance with insurable interest statutes.”123

        This conclusion is consistent with Malkin. In Malkin, the Supreme Court directed trial

courts to assess the “elements of the common-law defenses . . . asserted—and, where

appropriate, the public policy underlying the ban on human-life wagering—to decide the

viability of such defenses . . . to an estate’s action under Section 2704(b).”124 Here, VLF’s

defenses of waiver and release stand in direct conflict with public policy. “Under Delaware

common law, if a life insurance policy lacks an insurable interest at inception, it is void ab initio



120
    Price Dawe, 28 A.3d at 1067–68.
121
    Id. at 1074.
122
    Berland, 266 A.3d at 974.
123
    Price Dawe, 28 A.3d at 1074; see also Est. of Malkin v. Wells Fargo Bank, N.A., 379 F. Supp. 3d 1263, 1276–77
(S.D. Fla. 2019), aff’d sub nom. Est. of Malkin v. Wells Fargo Bank, N.A., 998 F.3d 1186 (11th Cir. 2021) (holding
an insured did not relinquish her estate’s right to recover a policy’s death benefit under Section 2704 by signing a
boilerplate release form).
124
    Malkin, 2022 WL 1671966, at *6.

                                                        22
because it violates Delaware’s clear public policy against wagering.”125 If VLF’s defenses of

waiver or release were accepted, they would allow a downstream purchaser to retain the death

benefit paid under a void policy in clear contradiction to Delaware common law and Section

2704(a). Accordingly, those defenses are not “viab[le]” in the STOLI context.126

        2. UCC defenses

        VLF argues the Estate’s claims are barred under UCC Section 8-502.127 Malkin

expressly held that a defendant in a Section 2704(b) action cannot assert a UCC Section 8-502

defense.128 Thus, this defense likewise fails as a matter of law.

        Because the affirmative defenses for which VLF seeks summary judgment fail, they do

not preclude summary judgment for the Estate.

      D. VLF’S COUNTERCLAIMS FAILS AS A MATTER OF LAW

        The Estate moves for summary judgment on VLF’s four counterclaims, whereas VLF

moves for summary judgment on its counterclaims for breach of contract and

indemnification/specific performance. The Court holds that the Estate prevails on all four

counterclaims as a matter of law.

        First, the declaratory judgment counterclaim asks the Court to enter a judgment

“declaring the rights, status and legal relations among [VLF] and the Estate with respect to the

Policy’s proceeds.”129 The Court has done so by finding the Policy lacks an insurable interest

under Section 2704, making the declaratory judgment counterclaim moot.




125
    Price Dawe, 28 A.3d at 1067–68.
126
    See Malkin, 2022 WL 1671966, at *6.
127
    VLF’s Mot. for S.J. at 29–30.
128
    Malkin, 2022 WL 1671966, at *10.
129
    Answer to SAC at 35–36.

                                                23
         Second, the breach of contract claim alleges the Estate “materially breached the

representations and warranties in the Acknowledgment and Consent signed by Martha

Barotz.”130 This counterclaim is simply rehashes VLF’s defenses of waiver and release, and fails

for the same reasons.

         Third, VLF’s promissory estoppel claim is a repackaging of its breach of contract claim,

again resting on the Acknowledgment and Consent.131 Thus, this counterclaim fails as well.

         The final counterclaim “seeks specific performance of the Estate’s obligation to hold it

harmless [from] any and all claims, losses, liabilities, costs and expenses, including without

limitation reasonable attorneys’ fees and disbursements, that it has incurred, and will in the

future incur, with respect to this action.”132 This counterclaim asks the Court to give effect to the

terms of the Acknowledgment and Consent. Again, the Court declines to do so. “At its core,

Price Dawe reaffirmed the unsavory truth about STOLI policies: they are nothing more or less

than a bet that a stranger will die. Price Dawe held that in Delaware, at least, such bets never

pay off.”133 Thus, VLF’s counterclaims uniformly fail as a matter of law.

      E. THE ESTATE IS ENTITLED TO THE POLICY’S PROCEEDS

         Section 2704(b) provides that “[i]f the beneficiary, assignee or other payee under any

contract made in violation of this section receives from the insurer any benefits thereunder

accruing upon the death . . . of the individual insured, the individual insured or his or her

executor or administrator, as the case may be, may maintain an action to recover such benefits

from the person so receiving them.” Section 2704(b) “directs that if a death benefit is paid under

an insurance policy that lacks an insurable interest, the estate of the insured may recover the


130
    Id. at 36–37.
131
    Id. at 38–39.
132
    Id. at 40–41.
133
    Estate of Malkin, 379 F. Supp. 3d at 1279 (internal citations omitted).

                                                          24
death benefit from the recipient.”134 Because the Estate has succeeded in demonstrating that

Mrs. Barotz’s Policy lacked an insurable interest at inception as a matter of law, the Estate is

entitled to the death benefit paid to VLF under the Policy.

           Furthermore, because the Estate prevails on its Section 2704(b) claim, the Court does not

need to consider the Estate’s claim in the alternative for unjust enrichment.

                                       VI.     CONCLUSION

           The Estate’s motion for summary judgment is GRANTED and VLF’s motion for

summary judgment is DENIED.

IT IS SO ORDERED

November 9, 2022
Wilmington, Delaware
                                                       /s/ Eric M. Davis
                                                       Eric M. Davis, Judge

cc:        File&ServeXpress




134
      Berland, 266 A.3d at 969.

                                                  25